Name: Council Regulation (EEC) No 2237/78 of 26 September 1978 concerning the conclusion of the Financial Protocol and the Additional Protocol to the Agreement between the European Economic Community and the Portuguese Republic
 Type: Regulation
 Subject Matter: international affairs;  European construction;  Europe
 Date Published: nan

 29 . 9 . 78 No L 274/1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2237/78 of 26 September 1978 concerning the conclusion of the Financial Protocol and the Additional Protocol to the Agreement between the European Economic Community and the Portuguese Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Final Protocol , the Additional Protocol to the Agreement between the European Economic Com ­ munity and the Portuguese Republic and the declara ­ tions and the exchange of letters annexed to the Final Act are hereby approved on behalf of the Community. The texts referred to in the first paragraph are annexed to this Regulation . Article 2 The President of the Council shall give the notifications provided for in Article 12 of the Financial Protocol and in Article 22 of the Additional Protocol (3 ). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( 1), Whereas , in order to achieve the aims of the Com ­ munity in the field of external economic relations , the Community must conclude the Financial Protocol and the Additional Protocol which were signed in Brussels on 20 September 1976 and which will form an integral part of the Agreement between the European Economic Community and the Portuguese Republic ( 2 ) signed in Brussels on 22 July 1972 ; whereas certain actions of economic cooperation provided for in the Protocols go beyond the powers of action laid down in the field of the common commercial policy, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1978 . For the Council The President J. ERTL I 1 ) OJ No C 241 , 10 . 10 . 1977 , p . 47 . ( 2 ) OJ No L 301 , 31 . 12 . 1972 , p . 165 . ( 3 ) The dates of entry into force of the Protocols will be pub ­ lished in the Official Journal of the European Com ­ munities, by the General Secretariat of the Council .